                                                     Exhibit A
                 Case 5:18-cv-00555-XR Document 225-1 Filed 05/27/20 Page 1 of 3


Furman, Austin (CIV)

From:                             Stern, Paul David (CIV)
Sent:                             Wednesday, May 06, 2020 7:00 PM
To:                               Gerald Bourque; Lavonne Kiser
Cc:                               jalsaffar@nationaltriallaw.com; Dean Jackson; David Farmer; Denise Thornton; Rozz
                                  Meadows; Handler, Stephen (CIV); Furman, Austin (CIV)
Subject:                          RE: Upcoming depositions for Michael and Rebecca Kelley; Holcombe, et al. vs. United
                                  States of America; CFHOJ File No. 748.2036
Attachments:                      Holcombe v. United States - Michael Kelley - Subpoena to Produce Documents.pdf;
                                  Holcombe v. United States - Michael Kelley - Attachment to Subpoena to Produce
                                  Documents.pdf.pdf; Holcombe v. United States - Rebecca Kelley - Subpoena to
                                  Produce Documents.pdf; Holcombe v. United States - Rebecca Kelley - Attachment to
                                  Subpoena to Produce Documents.pdf


Mr. Jackson and Mr. Bourque,

Thank you for the emails. You are correct that the United States intends to take the depositions of Michael and Rebecca
Kelley. During a status conference on April 29, 2020, Judge Rodriguez granted the Government’s requests to take these
depositions. We seek to work with you (or whoever serves as their counsel) to schedule the depositions for a time and
location convenient for the witnesses. Given the current travel restrictions, we plan to take these depositions
remotely. Mr. Jackson mentioned Zoom as the likely application.

Please find attached, subpoenas for documents for both Michael and Rebecca Kelley. We have asked that the
documents be produced within two weeks. Once the documents have been produced, we will be ready to move
forward with the depositions. Once we select a date that is convenient for all parties, the Government will issue the
deposition subpoenas. Please confirm that you will accept service on behalf of your client. And, please let me know if
Rebecca Kelley will be represented by other counsel in this matter, so I can send them a copy as well.

Thank you, and I look forward to working with you.

Paul

Paul Stern
Trial Attorney
Torts Branch, Civil Division
U.S. Department of Justice
Paul.david.stern@usdoj.gov
(202) 616-2197




From: Gerald Bourque <gerald@geraldebourque.com>
Sent: Wednesday, May 06, 2020 6:32 PM
To: Lavonne Kiser <lkiser@cfholaw.com>
Cc: Stern, Paul David (CIV) <pstern@CIV.USDOJ.GOV>; jalsaffar@nationaltriallaw.com; Dean Jackson
<djackson@cfholaw.com>; David Farmer <David@cfholaw.com>; Denise Thornton <dthornton@cfholaw.com>; Rozz
Meadows <rmeadows@cfholaw.com>

                                                           1
                 Case 5:18-cv-00555-XR Document 225-1 Filed 05/27/20 Page 2 of 3

Subject: Re: Upcoming depositions for Michael and Rebecca Kelley; Holcombe, et al. vs. United States of America; CFHOJ
File No. 748.2036

Gerald Bourque here. I am compelled to add that Mr & Mrs Kelley may have adverse positions in all of this. That means I
may need to sit down with both to explain the potential conflicts of interest and then have each declare whether they
want to waive those conflicts and proceed with one personal counsel or two separate personal lawyers. Therefore,
please work with Mr Jackson in reaching an amicable resolution to these concerns so we can handle these depositions at
the same time.

G Brq

Sent from my iPhone


        On May 6, 2020, at 5:11 PM, Lavonne Kiser <lkiser@cfholaw.com> wrote:


        ***Sent on behalf of J. Dean Jackson***

        All,

        This email is being sent as a matter of full disclosure to all parties copied hereto. I have had
        conversations with Mr. Alsaffar, as well as Mr. Stern, regarding the upcoming deposition for
        Michael Kelley currently scheduled for May 14, 2020. From my conversations with Mr. Stern, it
        appears that Rebecca Kelley will need to be deposed as well. Seeing as how we are going to do
        these depositions via Zoom, I would like to do both depositions at the same time. As of today’s
        date, we do not have any subpoena from the U.S. Government or the plaintiffs in the federal
        lawsuit by the victims of the Sutherland Springs shooting against the United States of
        America. While I understand this is a great tragedy, I still have an imminent responsibility to
        protect the interests of Mickey Kelley.

        It is my understanding that Mr. Kelly has retained personal counsel, Gerald E. Bourque, who is a
        Board Certified capital murder defense lawyer who is copied on this email. Mr. Bourque, I
        welcome your comments or concerns regarding the upcoming depositions. Feel free to
        respond.

        Additionally, from my conversations with Mr. Stern, it appears that the U.S. Government will
        want the deposition of Mrs. Kelley as well as subpoena documents from them. I have not
        received any such subpoena for documents and I do not know how voluminous or how much
        time it will take to assemble the same. The faster that we can come to an agreement on who
        needs to be deposed as well as what documents will need to be assembled prior to the
        deposition, the more tenable this will be for my clients. I can assure everyone on this email
        that I will not produce my client, Mickey Kelley, without sufficient notice to assemble
        documents that he may or may not be questioned on. Additionally, I do not yet have authority
        to represent Rebecca Kelley in the above-referenced matter.

        Mr. Stern, if you do intend to depose Rebecca Kelley, I would respectfully request that you send
        the subpoena for her presence, as well as a subpoena for documents, at your earliest possible
        time so that I may get authorization to represent her as well as Mickey Kelley. During our
        phone conversation, I explained to Mr. Stern that I have a limited role in only representing
                                                           2
             Case 5:18-cv-00555-XR Document 225-1 Filed 05/27/20 Page 3 of 3

Mickey Kelley in the lawsuit against the U.S. Government. This authorization will obviously take
time to obtain, if at all.

I would respectfully request that all parties get on the same page with regard to what Mr.
Kelley, and possibly Mrs. Kelley, will be asked to produce as well as when they will be asked to
present. It is my understanding that Mr. Stern has an issue with the May 14th date which is
currently scheduled for Mickey Kelley’s deposition. That being said, I would appreciate, if not
demand, everyone’s agreement on the date in which my clients are to be deposed (which I
would assume would be on the same day) as well as the documents in which they are going to
be subpoenaed to produce.

Your prompt response is greatly appreciated.

All my best and I hope everyone is staying safe.

/s/ J. Dean Jackson

Thank you!

Lavonne E. Kiser
Paralegal to J. Dean Jackson, Partner

<image001.png>
411 Heimer Road
San Antonio, Texas 78232
(210) 496-4261 – Direct
(210) 377-1990 – Main
(210) 377-1065 – Fax
lkiser@cfholaw.com - Email
E-MAIL CONFIDENTIALITY NOTICE: The contents of this e-mail message and any attachments are intended solely for the addressee(s) and may
contain confidential and/or legally privileged information. If you are not the intended recipient of this message or if this message has been
addressed to you in error, please immediately alert the sender by reply e-mail and then delete this message and any attachments. If you are not
the intended recipient, you are notified that any use, dissemination, distribution, copying, or storage of this message or any attachment is strictly
prohibited.




                                                                         3
